BEAN, J.
1. A court of equity will require specific performance of an oral lease for a term of more than one year, and therefore void under the statute of frauds, where the tenant, relying upon that agreement has entered into possession of the premises and has incurred expenses in making valuable permanent improvements and changed his position to such an extent that a refusal on the part of the lessor to perform operates as a fraud on the rights of the lessee. Such part performance takes the contract out of the operation of the statute of frauds: Wallace v. Scoggins, 18 Or. 502, 504 (21 Pac. 558, 17 Am. St. Rep. 749); West v. Washington Ry. Co., 49 Or. 436, 448 (90 Pac. 666); McMahan v. Whelan, 44 Or. 402 (75 Pac. 715); Deeds v. Stephens, 8 Idaho, 514 (69 Pac. 534); Morris v. Herrick, 130 Ill. 631 (22 N. E. 537, note in 3 L. R. A. (N. S.) 852); Eaton v. Whitaker, 18 Conn. 221, 230 (44 Am. Dec. 586).
An action at law would not afford the plaintiff adequate relief. It would be inequitable to permit the plaintiff to be ejected from the dwelling before the expiration of the time orally agreed' upon for the lease. *323There was a definite agreement, between the parties, for a lease for the term of six years at a rental of $20 per month. By the terms of the lease, the lessee was to make whatever repairs or alterations he might desire, in order to fit the dwelling for nse during that period. Belying upon the contract, and in compliance therewith, plaintiff took possession of the premises and within a short time expended the sum of $330 in repairs and alterations of the house and the construction of a garage on the lot. Such outlay strongly indicates that Friberg had an understanding or contract with Mr. Bj ell and for a lease of the premises for a period of more than one year, or he would not have expended á sum of money greatly in excess of one year’s rental. The refusal by the defendant to perform the agreement operates as a fraud upon the rights of plaintiff.
We concur in the able opinion rendered by the learned trial judge, and affirm the judgment of the lower court. Affirmed. Behearing Denied.
McBride, C. J., and Johns and Bennett, JJ., concur.